Citation Nr: 1809004	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-43 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to service-connected left knee arthritis.

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  In August 2016 and May 2017 the Board, among other things, remanded the above issues for additional development. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a right hip disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

2.  The preponderance of the evidence shows that a right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his right hip and right knee disabilities are due to his military service and/or his service-connected left knee arthritis.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The post-service records show the Veteran was diagnosed with status post right hip replacement and right knee arthritis.  See, e.g., VA examinations dated in November 2016.  Moreover, the Board finds that the Veteran is competent to report on the objective manifestations of these disabilities, such as pain and lost motion, because it comes to him via his own senses.  See Davidson.  Moreover, some service treatment records make reference to a knee problem without specifying which knee.

However, on the occasions service treatment records identify the knee the Veteran is having problems with, they are uniform in identifying the left knee.  Moreover, the service treatment records, including the June 1969 separation examination, are uniformly negative for injuries, symptoms, treatment, or a diagnosis of a right hip and/or right knee disability.  See 38 C.F.R. § 3.303(a).  

The record also does not show the Veteran being diagnosed with either disability in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with right hip and/or right knee disabilities in and since service.  In fact, as reported above, the June 1969 separation examination is negative for complaints, diagnoses, or treatment for a right hip disabilities and/or a right knee disability.  Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of a right hip and/or right knee disability until decades after service.  See, e.g., VA treatment records dated in February 2007, August 2007, June 2008, August 2009, October 2010, and September 2011; Social Security Administration (SSA) records.  As to the right hip, the Board in reaching this conclusion has not overlooked the fact that February 2007 VA treatment records document the Veteran's claims of having his hip replaced 16 years earlier (i.e., 1991) and June 2008 VA treatment records report that he is being examined in connection with a revision of his earlier (15 years earlier) right and left hip replacements.  The Board also notes that VA treatment records and the records obtained from the SSA thereafter show a revision of his right hip replacement later in June 2008.  Nonetheless, the Board notes that even though the record shows that the Veteran first had his right hip replaced in 1991, this still placed the onset of his post-service disability decades after his 1969 separation from service.  As to the right knee, the record is negative for complaints, diagnoses, or treatment until approximately 2010.  See, e.g., VA right knee X-ray dated in June 2010.

Furthermore, the Board finds that the most probative evidence of record shows that the Veteran's right hip and right knee disabilities are not due to his military service nor caused or aggravated by his service-connected left knee arthritis.  See 38 C.F.R. §§ 3.303(d), 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen.  In this regard, the November 2016 VA examinations include opinions that that neither right knee and/or right hip disabilities were due to the Veteran's military service nor caused or aggravated by his service-connected left knee arthritis based on a review of the record on appeal and an examination of the Veteran and these opinions are supported by citation to medical evidence found in the claims file and/or controlling medical literature.  Tellingly, these opinions are not contradicted by any other medical evidence of record.  Furthermore, the Board finds that the Veteran and other lay persons are not competent to provide nexus opinions because they do not have the required medical expertise to provide answers to these complex medical questions.  See Davidson.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection right hip and right knee disabilities and the claims are denied on a direct and secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for a right hip disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


